Citation Nr: 0317540	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  00-20 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for periostitis of the 
right shin, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for periostitis of the 
left shin, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
left wrist injury, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased rating for a hiatal hernia, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

The veteran and his wife  


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel  


INTRODUCTION

The veteran had active military service from August 1989 to 
January 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Fort 
Harrison, Montana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for 
increased ratings for bilateral periostitis of the shins, 
residuals of a left wrist injury, and hiatal hernia, each of 
which was then evaluated as 10 percent disabling.  A 
subsequent rating decision of June 2002 assigned separate 10 
percent ratings for shin splints of each leg from May 2000, 
thereby raising combined rating for the veteran's service-
connected disabilities from 30 percent to 40 percent from the 
same date.  The veteran has continued his disagreement with 
the ratings assigned for the shin disabilities.  The veteran 
and his wife testified at a hearing at the RO in November 
2002 in connection with the veteran's appeal.  


REMAND

Following a review of the claims file, the Board finds that, 
for the reasons that follow, additional actions by the RO are 
necessary before the issues on appeal may be reviewed by the 
Board.



VCAA compliance

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002), 
which, among other changes, expanded the notification and 
duty to assist obligations owed to claimants.  Regulations to 
implement the VCAA have been issued [66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159)] 
and the requirements of VCAA were further clarified by the 
United States Court of Appeals for Veterans Claims (Court) in 
Quartuccio v. Principi, 16 Vet. App 83 (2002).  

In the present case, the record shows that the RO has not 
adequately referenced or discussed the VCAA in developing and 
readjudicating the veteran's appeal.  In particular, the RO 
has not provided notice to the veteran, either by a notice 
letter of its own or by adopting a copy of the recommended 
VCAA notice letters provided by the Veterans Benefits 
Administration, of the requirements of the VCAA, including 
the division of responsibilities between VA and the claimant 
in obtaining evidence.  Nor has the RO addressed the extent 
to which the VCAA was satisfied.  See Quartuccio, Id.; 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Under the VCAA and the applicable regulations, as interpreted 
by Quartuccio, VA must notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  VA must also advise a 
claimant which evidence the claimant must supply and which 
evidence the VA will obtain on his or her behalf.  

It should be pointed out that although the RO sent the 
veteran a letter in December 2002 which contained some 
information concerning the procedure for development of the 
evidence to support other claims raised by the veteran, that 
letter does not satisfy the Quartuccio requirements for 
purposes of the present appeal.  The issues before the Board 
entail increased rating issues whereas the issues addressed 
in the December 2002 letter involved service connection 
claims, which have different evidentiary requirements and 
entail different notice requirements.  (The June 2002 
supplemental statement of the case did not satisfy 
Quartruccio requirements.)

Because the record reflects that the RO has not yet fully 
considered whether any additional notification or development 
action is required under the VCAA for these claims, it would 
potentially be prejudicial to the veteran for the Board to 
issue any decision at this time.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  It remains the RO's responsibility to 
ensure that the notification and development required by the 
VCAA are undertaken in this case.  

Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should ensure that all 
notification and development actions 
(including medical examinations/opinions) 
required to satisfy the VCAA are 
undertaken with respect to all issues on 
appeal  

2.  The RO should then readjudicate the 
issues on appeal.  If any determination 
is adverse to the veteran, a supplemental 
statement of the case should be prepared 
and the veteran and his representative 
should be allowed a reasonable period of 
time for reply.  

Thereafter, the remanded issues should be returned to the 
Board for further review, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to satisfy the requirements of the law.  
The Board does not intimate any factual or legal conclusions 
as to the outcome ultimately warranted in this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



